Hill, C. J.
The plaintiff in error was convicted of a violation of the prohibition law, in that he “did keep on hand at his place of business in the city of Milledgeville, Ga., to wit, his restaurant and café, alcoholic, spirituous, malt, and intoxicating liquors.” The only evidence in support of the verdict is the fact that two pints of whisky were found hidden in one corner of his restaurant, covered up by dirt. The defendant denied all knowledge of the whisky, and aided the officers in making search therefor. In addition to his denial of any knowledge of the presence of the whisky in his restaurant, it was positively testified by his daughter, a married woman, who had no connection with the restaurant, that she, on the day the whisky was found, had brought it into her father’s restaurant without his knowledge, and had hidden it in the restaurant where it was found, intending to take it away that night. In addition to this positive testimony, it was shown by another witness that this woman had sold him a pint of whisky, *835for which, she had been tried and convicted in the city court. The ■defendant proved a good character.
Finding intoxicating liquors in the place of business of the defendant would ordinarily raise against him an inference of guilt; yet we think that where, as in this case, the evidence shows, that the liquor was taken into the defendant’s restaurant and hidden in a corner and covered up with dirt, without his knowledge, such inference of guilt Avould be fully removed; and a verdict of guilty, based alone on such inference, would be wholly unauthorized.

Judgment reversed.